266 S.W.3d 333 (2008)
STATE of Missouri, Respondent,
v.
John BUCKLEY, Appellant.
No. ED 90112.
Missouri Court of Appeals, Eastern District, Division One.
October 14, 2008.
Jeremiah W. (Jay) Nixon, Atty. Gen., Karen L. Kramer, Assistant Attorney General, Jefferson City, MO, for Respondent.
Michael K. Kielty, Saint Charles, MO, for Appellant.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
John Buckley appeals the judgment entered upon a jury verdict convicting him as a co-conspirator in the sale of a controlled substance. We find no abuse of discretion by the trial court. An extended opinion would have no precedential value. We have, however, provided the parties with a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 30.25(b).